Citation Nr: 1421960	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1976 to April 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for bilateral hearing loss.

The Veteran testified at a videoconference hearing before the undersigned in July 2012.  The hearing transcript has been associated with the claims file.  

The August 2010 VA examination report reflects that there was a "claim for tinnitus."  Examination record could not serve as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir.2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  The Veteran is advised that if he is claiming service connection for tinnitus, he should submit that claim to the RO.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At a VA examination in August 2010, the examiner noted that a February 1981 audiogram displaying impaired hearing; but this was likely due to a temporary threshold shift or possible testing error, with a return to normal hearing at the date of separation.  Other service treatment records; however show that on in the report of medical history for separation, it was reported that hearing loss had first been noted three years earlier with "mild high frequency loss noted this exam."  The accompanying examination report did not show hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  

The examiner may not have considered a complete history and clarification is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the August 2010 VA examiner for the purposes of providing an addendum opinion as to the etiology of the Veteran's current bilateral hearing loss.  

The examiner should comment on the significance, if any, of the report that impaired hearing had been noted for three years prior to January 1982 and the assessment of mild hearing loss at service separation.  

If the examiner is not available, another audiologist should review the claims file and provide the necessary opinion. 

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC), then return the case to Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



